Citation Nr: 1646545	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected residuals of an injury to the right knee with medial meniscus and anterior cruciate ligament tears, loose body, and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1978 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a May 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously represented by agent Neil B. Riley.  In October 2016, he changed his representation to attorney Penelope E. Gronbeck.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his thoracolumbar spine disorder, diagnosed as herniated discs, is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disorder, diagnosed as herniated discs, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

A review of the Veteran's service treatment records (STRs) show that in October 1979, the Veteran sustained a twisting injury to the right knee during a parachute jump.  During the February 2016 Board hearing, the Veteran testified that he participated in several parachute jumps during service, but he landed so hard during the October 1979 jump that his right knee popped.  See February 2016 Board Hearing Transcript (Tr.), page 11.  In a February 1980 letter, the Veteran's commanding officer reported that the Veteran had been capable of performing all of his assigned responsibilities before the October 1979 injury.  However, following the October 1979 injury, the Veteran was unable to perform the physical requirements of his MOS, including walking with combat loads, running, lifting, and parachuting.  The Board finds that the evidence of the October 1979 parachute jump demonstrates an in-service event for service connection purposes.

The Board notes that the record contains reports that the Veteran developed back pain following a 1994 or 1995 injury related to throwing branches into a wood chipper.  See January 2002 treatment record from Dr. R.; March 2016 evaluation by V.P.  However, the Veteran testified that his back problems have been present since approximately 1983 when he started to experience muscle spasms in his low back.  See Tr., page 20-21.  He reported that his symptoms became more severe over time, and a subsequent 1994 MRI revealed two herniated discs in his lumbar spine.  See Tr., page 21.  Based on the additional details provided by the Veteran's February 2016 testimony, the Board will afford the Veteran the benefit of the doubt that his low back symptoms began soon after service.

In addition to the Veteran's reports of continuous low back symptoms since 1983, the record contains medical treatment records dated from 1999 to the present showing that the Veteran has experienced ongoing thoracolumbar spine problems.  In January 2001, he was diagnosed with a herniated lumbar disc and low back pain.  See January 2001 Highpoint Patient Care record.  In June 2007, an MRI of the lumbar spine from Tennessee Orthopedics revealed a disc protrusion at T11-12 which distorted the clonus; disc protrusions at L4 through S1; and left foraminal narrowing at L5-S1.  A corresponding MRI of the thoracic spine showed disc protrusions at T7-8, T10-11, and T11-12; mild central stenosis at T11-12; and no evidence neural foraminal narrowing.  In July 2007, he was assessed to have degenerative disc disease.  See July 2007 Carthrage Family Practice Specialists record.  During the present appeal period, the Veteran has received diagnoses of chronic low back pain, degenerative arthritis of the lumbar spine, and degenerative disc disease.  See May 2016 VA treatment record.  In addition, a June 2016 VA examiner noted that the Veteran's thoracolumbar spine disorders included herniated discs and spinal stenosis.  Thus, the Veteran has satisfied the requirement for a current disability.

On the question of nexus, the June 2016 VA examiner opined that the Veteran's thoracolumbar spine disorder was less likely than not the result of his in-service strain.  The examiner noted that the Veteran's initial diagnosis was 21 years after his active duty service.  He added that the Veteran's current disorder was more likely than not the result of post-service bone degeneration, advanced age, and injury or overuse syndrome.  However, the Veteran's STRs do not contain a diagnosis of thoracolumbar strain.  In addition the examiner did not address the Veteran's report that he has experienced back problems since 1983 and was diagnosed with herniated discs as early as 1994.  The Veteran is competent to relay what a physician has told him.  Layno v. Brown, 6 Vet. App. 456 (1994).  The Board also finds the Veteran to be credible as his statements have been consistent on this point.  See Tr., page 21; March 2016 evaluation by V.P.  The Board must be able to conclude that the medical expert has applied a valid medical analysis to the significant facts of the particular case in order to reach the conclusions submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the examiner did not acknowledge important details from the Veteran's reported history, the Board finds that this opinion has little probative value.

Another opinion was provided by V.P., a Doctor of Chiropractic, in March 2016.  In relation to the thoracolumbar spine, V.P. noted that the Veteran experienced intervertebral disc syndrome with incapacitating episodes, numerous herniated nucleus pulposus, as well as various stenotic conditions.  V.P. stated that based on an examination of the Veteran and as prescribed to a reasonable degree of medical certainty, it was more likely than not that these disorders were related to the Veteran's military service.  However, as V.P. did not offer a rationale to support this opinion, his conclusion does not carry probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In addition, the record contains an April 2016 opinion from Dr. G., an orthopedic surgeon.  Dr. G. opined that it was more likely than not that the Veteran's mid and low back condition of multi-level disc protrusions are both causally related to injuries sustained in a documented parachute jump during active military service.  Based on a review of a publication from the US Military Academy Department of Physics, Dr. G. stated that the physics of parachute jumping and the forces and stresses that are sustained in parachute jumping are well understood.  According to Dr. G. the primary factor in injuries sustained at the thoracic and lumbosacral spine occurs when the jumper reaches the ground and experiences rapid deceration of the head.  Forces are taken from direct contact with the ground and transmitted through the lower extremity structures, skeletal and soft tissue at the foot, leg below the knee, ankle and knee joints, femur, hips, and pelvis.  The extent of the forces is dependent on the landing technique and the ability of the ground to absorb the g-forces upon landing.  At the time of contact with the ground, vulnerability for ligamentous injuries is combined with vulnerability for forces further transmitted through the thoracolumbar spine, particularly through a mechanism of axial loading and forward flexion.  Dr. G. noted that these forces are understandable by direct application of Newton's Laws of Motion.  

As such, Dr. G. determined that it was more likely than not that the Veteran sustained injuries to the thoracic and lumbosacral spine at the time of his active duty parachute jump that progressed into multi-level intervertebral disc herniations in the thoracic and lumbar spine.  The Board finds that Dr. G.'s opinion is entitled to great probative weight as it was supported by a thorough rationale that was based on a review of the Veteran's contentions, the relevant evidence of record, as well as medical principles and literature.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 (2008).

The Board finds that the most probative evidence of record supports the conclusion that the Veteran's thoracolumbar spine disorder, diagnosed as herniated discs, is related to his active service.  Direct service connection is therefore warranted.  See 38 C.F.R. § 3.303.  As the record supports a grant of direct service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Service connection for a thoracolumbar spine disorder, diagnosed as herniated discs, is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


